Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 6/13/2022:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: pages 5-7):  The 35 

U.S.C. 112(b) rejections have been dropped in view of amendments.

Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Independent claims 7 and 10:
U.S. Publication No. 20190052421 to Yin et al (support found in Provisional Application No. 62543795) disclose in Figures 1-39 a terminal comprising: 	
A transmitter (Figure 12, transmitter 1251) that transmits a demodulation reference signal (DMRS) for an uplink control channel (PUCCH).  UE transmits a DMRS on a PUCCH to BS.
A receiver (Figure 12, receiver 1243) that receives: 
Frequency hopping information (frequency hopping patterns)…  UE receives from BS frequency hopping patterns as shown in Figures 17-19b, Sections 0298-0310.  
…
A processor (Figure 12, processor 1223) that determines a sequence of the demodulation reference signal based on the frequency hopping information…  UE uses the frequency hopping patterns of Figures 17-19b to determine when to transmit a DMRS to BS.  For example, if there are 4 symbols, UE transmits a DMRS at the first symbol and at the third symbol, wherein the frequency hopping location occurs between the second symbol and the third symbol.  Refer to Sections 0069-0393.  
Yin et al do not disclose a receiver that receives: frequency hopping information indicating that frequency hopping of the uplink control channel is enabled, and information regarding a resource block index corresponding to a first frequency hop and a resource block index corresponding to a second frequency hop.
U.S. Publication No. 20210204272 to Lee et al disclose in Sections 0006, 0013, and 0020 wherein BS indicates to UE whether or not frequency hopping is enabled on a PUCCH (claimed “frequency hopping information indicating that frequency hopping of the uplink control channel is enabled”).  U.S. Publication No. 20190313401 to Wang et al (support found in Provisional Application No. 62654302) disclose in Section 0105 wherein if the RB index of the first hop is m, the RB index of the second hop will be N−1−m; the second hop can therefore be determined based on the first hop (claimed “information regarding a resource block index corresponding to a first frequency hop and a resource block index corresponding to a second frequency hop”). 

However, none of the prior art disclose the limitation “…a processor that determines a sequence of the demodulation reference signal based on the frequency hopping information regardless of whether a distance between the first frequency hop and the second frequency hop is zero.”, and can be logically combined with Yin et al, Lee et al, and Wang et al.

Independent claim 11:
U.S. Publication No. 20190052421 to Yin et al disclose in Figures 1-39 a base station comprising:
A transmitter (Figure 11, transmitter 1125) that transmits frequency hopping information (frequency hopping patterns) … UE receives from BS frequency hopping patterns as shown in Figures 17-19b, Sections 0298-0310.    
A processor (Figure 11, processor 1123) that controls a reception of a demodulation reference signal (DMRS) for the uplink control channel (PUCCH), by which a sequence is determined based on the frequency hopping information …  UE uses the frequency hopping patterns of Figures 17-19b to determine when to transmit a DMRS to BS.  For example, if there are 4 symbols, UE transmits a DMRS at the first symbol and at the third symbol, wherein the frequency hopping location occurs between the second symbol and the third symbol.  Refer to Sections 0069-0393.  

Yin et al do not disclose a transmitter that transmits frequency hopping information indicating that frequency hopping of an uplink control channel is enabled, and information regarding a resource block index corresponding to a first frequency hop and a resource block index corresponding to a second frequency hop.

U.S. Publication No. 20210204272 to Lee et al disclose in Sections 0006, 0013, and 0020 wherein BS indicates to UE whether or not frequency hopping is enabled on a PUCCH (claimed “frequency hopping information indicating that frequency hopping of the uplink control channel is enabled”).  U.S. Publication No. 20190313401 to Wang et al (support found in Provisional Application No. 62654302) disclose in Section 0105 wherein if the RB index of the first hop is m, the RB index of the second hop will be N−1−m; the second hop can therefore be determined based on the first hop (claimed “information regarding a resource block index corresponding to a first frequency hop and a resource block index corresponding to a second frequency hop”). 

However, none of the prior art disclose the limitation “…a processor that controls a reception of a demodulation reference signal for the uplink control channel, by which a sequence is determined based on the frequency hopping information regardless of whether a distance between the first frequency hop and the second frequency hop is zero.”, and can be logically combined with Yin et al, Lee et al, and Wang et al.

Independent claim 12:
Refer to the reasons for allowance of claims 7 and 10, and claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20140179334 to Forenza et al disclose in Figures 1-9 a method wherein the DMRS is determined based on frequency hopping patterns.  Refer to Sections 0054-0140.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
June 16, 2022